UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6974


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD DWAYNE ALLISON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (1:04-cr-00093-gmw-pms-1)


Submitted:    July 15, 2009                 Decided:   July 29, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Richard Dwayne Allison, Appellant Pro Se.           Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard Dwayne Allison seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).                   The Government has moved to dismiss

the appeal as untimely filed.                  In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is    criminal        in    nature   and    ten-day       appeal    period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                           Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district    court        entered     its    order    denying    the

motion for reduction of sentence on April 7, 2009.                                 Allison

filed the notice of appeal on May 15, 2009, after the ten-day

period    expired       but    within        the   thirty-day      excusable       neglect

period.        Because    the    notice       of   appeal   was    filed     within    the

excusable neglect period, we remand the case to the district

court    for    the    court     to    determine     whether      Allison     has   shown

excusable neglect or good cause warranting an extension of the




                                               2
ten-day appeal period.   The record, as supplemented, will then

be returned to this court for further consideration.

                                                       REMANDED




                                3